In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of separation of the Supreme Court, Nassau County, entered April 8, 1976, as, after a nonjury trial, (1) awarded alimony and child support, (2) awarded a counsel fee, (3) awarded plaintiff exclusive possession of the marital, residence and (4) provided that, in exercising *833visitation, he was not to bring the children into the presence of a woman not related to him by blood or marriage. Judgment modified, on the facts, by deleting from the third decretal paragraph thereof the words: "and the defendant shall not bring the children into the presence of a woman not related to him by blood or marriage”. As so modified, judgment affirmed .insofar as appealed from, without costs or disbursements. There was no justification for the inclusion in the judgment of the provision which we have deleted therefrom. The other contentions raised by the defendant have been reviewed by this court and have been found to be without merit. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.